TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00080-CV



                                     In the Matter of C. M. A.


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. JV01408, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury found that appellant C.M.A., a juvenile, had committed the offenses

of burglary of a habitation and aggravated sexual assault of a child. Based on the jury’s findings,

the district court adjudicated C.M.A. delinquent and committed him to confinement in the

Texas Juvenile Justice Department for an indeterminate period of time not to exceed the time when

he shall be 19 years of age. In two issues on appeal, C.M.A. asserts that the district court abused its

discretion in denying a motion to suppress concerning statements he had made to authorities tending

to implicate himself in both offenses. We will affirm the district court’s judgment.


                                         BACKGROUND

               In considering the motion to suppress, the district court heard evidence from

two witnesses: Deputy Johnny Beathard of the Milam County Sheriff’s Office, who had interviewed

C.M.A. concerning both offenses, on separate dates for each; and Robert Hollas, an investigator

with Child Protective Services who was present during the interview relating to the alleged sex

offense. Both Beathard and Hollas testified at the hearing on the motion to suppress and again
at trial, and C.M.A. re-urged his motion to suppress following their relevant trial testimony. The

district court denied the motion to suppress on both occasions—following the suppression hearing

and again during trial. Accordingly, the following factual summary is taken from the evidence that

the district court considered at both the suppression hearing and at trial.1

                According to the evidence presented, at the time of the interviews, C.M.A. was

fourteen years old and attended Milano High School. Both interviews took place at the high school,

in a room inside the principal’s office that Beathard described as “a counselor’s office” that is “set up

like a conference room,” and that Hollas described as “part of a break room or something.” At

the suppression hearing, Beathard described the size of the room as “probably 25 to 30 feet long

by about 15 to 20 feet wide.”2 Beathard testified that the room had windows, along with an

“observation window in the door” to the room. Beathard added that the room had a “big table like

a conference room has” and that, during both interviews, C.M.A. was seated at the table. According

to Beathard, C.M.A. was seated closest to the door in both interviews.

                During the first interview—the one in which Bearthard but not Hollas

participated—Beathard indicated that he was seated across the table from C.M.A. In the second



        1
           In reviewing a trial court’s ruling on a motion to suppress, “we generally consider only
evidence adduced at the suppression hearing because the ruling was based on it rather than evidence
introduced later.” Rachal v. State, 917 S.W.2d 799, 809 (Tex. Crim. App. 1996). “However, this
general rule is inapplicable where, as in this case, the suppression issue has been consensually
re-litigated by the parties during trial on the merits.” Id. “Where the State raises the issue at trial
either without objection or with subsequent participation in the inquiry by the defense, the defendant
has made an election to re-open the evidence, and consideration of the relevant trial testimony is
appropriate in our review.” Id.
        2
         At trial, Beathard described the dimensions of the room as “approximately 20 to 30 feet
long by about ten to 15 feet wide.”

                                                   2
interview, according to Hollas, Hollas was seated across the table from C.M.A., while Beathard was

“off to the side” but also seated at the table. Beathard further testified that prior to both interviews,

C.M.A. was escorted to the room by school personnel (either the principal or the principal’s

secretary),3 the door to the room was closed but remained unlocked, and C.M.A. was not handcuffed.

                The first interview, the one relating to the burglary charge, occurred on September 28,

2011. According to Beathard, he had received information that C.M.A. may have participated in

the burglary with another juvenile, and he wanted to speak to C.M.A. about the property that

had allegedly been stolen. Beathard testified that, at the beginning of the interview, he introduced

himself to C.M.A. (even though, according to Beathard, C.M.A. “already knew who [Beathard]

was”),4 “spoke with him a little bit, advised him that I needed to speak with him, that he wasn’t

under arrest and he didn’t have to talk to me if he didn’t wish to.” Beathard also testified that he

had told C.M.A. that he was free to leave the room, but, according to Beathard, C.M.A. informed

him that he was willing to speak to him. When asked to describe his own appearance during

the interview, Beathard testified that he was five feet, eight inches tall and weighed approximately

210 pounds. Beathard could not recall whether he was dressed in his uniform or in plainclothes

at the time of the interview, but he did remember that he was wearing both his badge and his

firearm (although no testimony was elicited as to whether the firearm was visible to C.M.A.).

Beathard acknowledged that, at the time of the interview, C.M.A was a suspect in the burglary



        3
          Beathard agreed with defense counsel’s characterization that C.M.A. was “taken out of
class and told to come talk to” Beathard.
        4
          It is unclear from the record how C.M.A. “already knew” Beathard. However, at the
disposition phase of the trial, C.M.A.’s mother testified that Beathard was her nephew.

                                                   3
and that Beathard had communicated that suspicion to C.M.A. Beathard explained that after the

interview was complete, C.M.A. was allowed to return to class. The interview lasted approximately

thirty minutes.

                  The interview relating to the sexual-assault charge, the one in which both

Beathard and Hollas were present, occurred on October 25, 2011. Beathard and Hollas had received

information that C.M.A. had sexually assaulted a ten-year-old child, and they had interviewed

the alleged victim before speaking with C.M.A. According to Hollas, the interview with C.M.A.

took place at approximately 10:55 a.m., while the interview with the alleged victim had occurred

earlier that same morning. When asked to describe his own appearance during the interview, Hollas

testified that he was six feet, two inches tall, weighed approximately 260 pounds, and that, during

the interview, he was wearing “blue jeans and a shirt.” Hollas believed that Beathard was wearing

his uniform and his badge at the time of the interview. Hollas further testified that they “were all

seated” during the interview and that at no point during the interview did C.M.A. ask to leave the

room, go to the bathroom, get a drink of water, or speak with his parents. When defense counsel

suggested that C.M.A. was not in the room “of his own free will and accord” because “somebody

brought him there,” Hollas testified, “Well, they didn’t drag him there. He walked in.” Hollas

also testified that the interview “lasted about 15 minutes, 20 minutes, maybe.” When asked if, at

any time during the interview, anybody had threatened C.M.A., promised him anything in order to

get him to make a statement, or denied him “basic necessities,” Hollas testified, “No.” Beathard

testified similarly.

                  Beathard and Hollas both testified that, at the time of the second interview, they

considered C.M.A. a suspect in the sexual-assault case and that they had communicated their

                                                  4
suspicion to C.M.A. Beathard testified that, at the beginning of the interview, he told C.M.A. that he

was not under arrest. This time, however, according to Beathard, C.M.A. was not informed that he

was “free to leave” the room during the interview. Nevertheless, at the conclusion of the interview,

C.M.A. was again allowed to return to class. After the interview was completed, but before C.M.A.

left the room, Beathard advised C.M.A. that Beathard “needed to contact [C.M.A.’s] juvenile officer

. . . to discuss if we were going to look at having him detained again on [the sexual-assault offense]

or if this was going to be brought up in his [delinquency] hearing that was already scheduled.”

C.M.A. was arrested for the sexual-assault offense later that day, after Beathard had obtained an

arrest warrant.

                  C.M.A.’s statements, which tended to implicate him in the offenses, were admitted

into evidence, and the jury subsequently found that C.M.A. had committed the offenses as alleged.

Based on the jury’s findings, the district court adjudicated C.M.A. delinquent and committed him

to the Texas Juvenile Justice Department as noted above. This appeal followed.


                                      STANDARD OF REVIEW

                  We review a trial court’s ruling on a motion to suppress for abuse of discretion. State

v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006); In re R.H.J., 79 S.W.3d 1, 6 (Tex. 2002).

In other words, we will “overturn the trial court’s ruling only if it is outside the zone of reasonable

disagreement.” Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011). On the other hand,

“[w]e will sustain the trial court’s ruling if that ruling is ‘reasonably supported by the record

and is correct on any theory of law applicable to the case.’” Valtierra v. State, 310 S.W.3d 442, 448

(Tex. Crim. App. 2010) (quoting Dixon, 206 S.W.3d at 590). We must view the evidence in the light


                                                    5
most favorable to the trial court’s ruling. State v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim.

App. 2008). “Thus, the party that prevailed in the trial court is afforded the strongest legitimate view

of the evidence and all reasonable inferences that may be drawn from that evidence.” Id. When, as

here, the record is silent on the reasons for the trial court’s ruling, i.e., there are no explicit fact

findings, and neither party timely requested findings and conclusions from the trial court, we are to

imply the necessary fact findings that would support the trial court’s ruling if the evidence supports

those findings. Garcia-Cantu, 253 S.W.3d at 241. Support for the implied findings usually must

come only from the evidence produced during the hearing on the motion to suppress. Gutierrez

v. State, 221 S.W.3d 680, 687 (Tex. Crim. App. 2007). However, when the suppression issue is

relitigated at trial, as it was here, the appellate court must consider the evidence from both the

suppression hearing and the trial. Id.

                When reviewing a motion to suppress in a juvenile case, we are to use the

same bifurcated standard applicable to the review of suppression motions in adult criminal cases.

See R.J.H., 79 S.W.3d at 6; In re A.M., 333 S.W.3d 411, 414-15 (Tex. App.—Eastland 2011,

pet. denied); In re D.G., 96 S.W.3d 465, 467 (Tex. App.—Austin 2002, no pet.). We give almost

total deference to a trial court’s determination of historical facts and mixed questions of law and fact

(explicit or, as here, implied) that rely upon the credibility of a witness, but apply a de novo standard

of review to pure questions of law and mixed questions of law and fact that do not depend

on credibility determinations. Martinez, 348 S.W.3d at 922 (citing Guzman v. State, 955 S.W.2d 85,

87-89 (Tex. Crim. App. 1997)); see R.H.J., 79 S.W.3d at 6-7.




                                                   6
                                             ANALYSIS

                The Texas Family Code governs the admissibility of statements made by juveniles.

See Tex. Fam. Code § 51.095. Generally, statements made by juveniles are admissible in evidence

only if the statement shows that the child has, at some time before the making of the statement,

received from a magistrate a warning that: (i) the child may remain silent and not make any

statement at all and that any statement that the child makes may be used in evidence against the

child; (ii) the child has the right to have an attorney present to advise the child either prior to any

questioning or during the questioning; (iii) if the child is unable to employ an attorney, the child has

the right to have an attorney appointed to counsel with the child before or during any interviews with

peace officers or attorneys representing the state; and (iv) the child has the right to terminate the

interview at any time. Id. § 51.095(a)(1), (5). However, these admonishments are not required if, at

the time the statement is made, the juvenile is not being subjected to custodial interrogation. See id.

§ 51.095(b), (d); see also Martinez v. State, 131 S.W.3d 22, 32 (Tex. App.—San Antonio 2003,

no pet.) (“[A] statement which is not the product of custodial interrogation is not required to be

suppressed, even when the juvenile does not receive the statutory admonishments.”). In this case,

because it is undisputed that C.M.A. did not receive the required statutory admonishments prior

to making his statements, the dispositive issue is whether C.M.A. was in custody at the time he

was interviewed.

                “In making the custody determination, the primary question is whether a reasonable

person would perceive the detention to be a restraint on his movement ‘comparable to . . . formal

arrest,’ given all the objective circumstances.” State v. Ortiz, 382 S.W.3d 367, 372 (Tex. Crim.

App. 2012) (quoting Berkemer v. McCarty, 468 U.S. 420, 441 (1984)). Stated another way, “[a]

                                                   7
person is in custody if, under the totality of the circumstances, a reasonable person would believe

his freedom of movement was restrained to the degree associated with a formal arrest.” Stansbury

v. California, 511 U.S. 318, 322 (1994); Dowthitt v. State, 931 S.W.2d 244, 254-55 (Tex. Crim.

App. 1996); Bartlett v. State, 249 S.W.3d 658, 668 (Tex. App.—Austin 2008, pet. ref’d). In

evaluating whether a reasonable person would believe his freedom has been restrained to the

degree of a formal arrest, we are to look only to the objective facts surrounding the detention. Ortiz,
382 S.W.3d at 372 (citing Dowthitt, 931 S.W.2d at 255). “The subjective beliefs of the detaining

officer are not included in the calculation of whether a suspect is in custody.” Id. at 372-73.

However, “if the officer manifests his belief to the detainee that he is a suspect, then that officer’s

subjective belief becomes relevant to the determination of whether a reasonable person in the

detainee’s position would believe he is in custody.” Id. at 373. On the other hand, “any undisclosed

subjective belief of the suspect that he is guilty of an offense should not be taken into

consideration—the reasonable person standard presupposes an ‘innocent person.’” Id.

               When the person being questioned is a juvenile, the above analysis is slightly

modified. The juvenile’s age must be taken into consideration in the “reasonable-person” analysis,

so long as the child’s age is known to the officer at the time of questioning, as it was here. See

J.D.B. v. North Carolina, 131 S. Ct. 2394, 2406 (2011). “This is not to say that a child’s age will

be a determinative, or even a significant, factor in every case.” Id. “It is, however, a reality that

courts cannot simply ignore.” Id. Therefore, as this Court has previously held, the standard for

determining whether a juvenile is in custody is “whether, based upon the objective circumstances,

a reasonable child of the same age would believe [his] freedom of movement was significantly

restricted.” In re L.M., 993 S.W.2d 276, 289 (Tex. App.—Austin 1999, pet. denied).

                                                  8
               In this case, there are some facts and circumstances that the district court might have

found and which suggest that a reasonable fourteen-year-old would believe that his freedom of

movement had been significantly restricted. The evidence summarized above tends to show that in

both interviews, C.M.A. was removed from class and told to go to the principal’s office—a place

where a reasonable fourteen-year-old student might feel at least some degree of restraint—and

escorted to a room within the principal’s office by either the principal or the principal’s secretary,

either of whom a reasonable fourteen-year-old student might view as an authority figure. Once

inside the room, the door was closed, and C.M.A. was questioned by a sheriff’s deputy who may or

may not have been wearing his uniform, but who was at the very least wearing his badge and his

firearm (although, again, there was no evidence presented on whether or how the firearm was

displayed to C.M.A.), and was informed by the deputy that he was a suspect in two serious

crimes—burglary in the first interview and sexual assault of a child in the second interview. Also,

during the second interview, the deputy was accompanied by an investigator from Child Protective

Services, and C.M.A. was told during this interview that the deputy and the investigator had already

spoken with the alleged victim. Moreover, during the second interview, both Beathard and Hollas

testified that they did not inform C.M.A. that he was free to terminate the interview and leave the

room at any time.5 In summary, there was evidence that C.M.A., a fourteen-year-old child, was alone



       5
          In his brief, C.M.A. also argues that another circumstance that we should consider in our
analysis is that C.M.A., according to the trial testimony of a school counselor, was “on meds.”
However, the counselor also testified that she did not know the “specifics” of the medicine that
C.M.A. was taking or why he was taking it, and there is no evidence in the record as to whether
C.M.A. was under the influence of the unspecified medicine during the interviews, or, even if he
was, how such medicine would affect a reasonable fourteen-year-old’s belief of whether his freedom
of movement was significantly restricted.

                                                  9
in a closed room inside the principal’s office during the first interview with one adult authority

figure, and during the second interview with two adult authority figures, and was being questioned

by the adult authority figures about their suspicion that he had committed serious crimes.

               However, in this case, there are additional facts and circumstances that, viewed

through our applicable standard of review, support the district court’s conclusion that a reasonable

fourteen-year-old in C.M.A.’s position would not believe that his freedom of movement was

restrained to the degree associated with a formal arrest. First, there was evidence that during both

interviews, C.M.A. was expressly told that he was not under arrest. During the first interview, there

was likewise evidence that C.M.A. was also told that he did not need to speak with Beathard and was

free to leave the room at any time. Although this information was not expressly conveyed to C.M.A.

during the second interview, the district court could have reasonably inferred that such information

was implicitly conveyed when C.M.A. was told that he was not under arrest, and the district court

could have further reasonably inferred that a reasonable fourteen-year-old would believe that he

had the same freedom to leave during the second interview that he had during the first interview,

especially since Beathard was again conducting the interview and Beathard had allowed C.M.A. to

return to class following the first interview. Also, according to Beathard, C.M.A. “already knew”

him prior to the first interview, which, the district court could have reasonably inferred, would have

made a reasonable fourteen-year-old feel less restrained around Beathard than he would have felt

around other law enforcement officers whom he did not know. Additionally, the room in which the

interviews took place was not an interrogation room at a police station, but was described instead

as “set up like a conference room” that was approximately 25 to 30 feet long and 15 to 20 feet wide.

The room had windows, and the door to the room also had what was described as an “observation

                                                 10
window.” Although the door was closed during the interviews, it was not locked. The room

contained what was described as a “big table,” and, during the interviews, C.M.A. was seated on the

side of the table that was closest to the door. Moreover, Beathard and Hollas also testified that they

were seated at the table during the interviews, but not on the same side of the table as C.M.A., which,

the district court could have reasonably inferred, would make a reasonable fourteen-year-old feel less

restrained. Additionally, the evidence, when viewed in the light most favorable to the district court’s

ruling, tends to show that C.M.A. was not handcuffed during either interview, he had not been

escorted to the room by law enforcement officers, he was not denied “basic necessities” during the

interviews, and he was not threatened or promised anything during the interviews. And, although

C.M.A.’s parents were not present during the interviews, the evidence tends to show that C.M.A.

did not ask to speak with his parents. The evidence also tends to show that C.M.A. did not ask to

leave the room, go to the bathroom, or get a drink of water during either interview. Finally, the

first interview lasted approximately thirty minutes, while the second interview lasted approximately

twenty minutes, and once the interviews were completed, C.M.A. was allowed to return to class.

Based on this and other evidence, the district court could have reasonably inferred that the interviews

were not so long or so intimidating as to make a reasonable fourteen-year-old believe that his

freedom of movement had been significantly restricted. See Meadoux v. State, 307 S.W.3d 401, 409-

12 (Tex. App.—San Antonio 2009), aff’d on other grounds, 325 S.W.3d 189 (Tex. Crim.

App. 2010); In re M.R.R., 2 S.W.3d 319, 323-25 (Tex. App.—San Antonio 1999, no pet.).

               We are to sustain the trial court’s ruling if it is “reasonably supported by the record,”

and we can overturn the ruling only if it is “outside the zone of reasonable disagreement.” See

Martinez, 348 S.W.3d at 922; Valtierra, 310 S.W.3d at 448. Based on the totality of the objective

                                                  11
circumstances summarized above, and viewing the evidence and all reasonable inferences

therefrom in the light most favorable to the suppression ruling, the district court’s determination

that a reasonable fourteen-year-old would not have believed that his freedom of movement was

significantly restricted during either the first or second interview was “reasonably supported by

the record” and was not “outside the zone of reasonable disagreement.” Accordingly, we cannot

conclude that the trial court abused its discretion in denying the motion to suppress on the

ground that C.M.A. was not in custody during either interview. We overrule C.M.A.’s first and

second points of error.


                                        CONCLUSION

               We affirm the judgment of the district court.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Field

Affirmed

Filed: July 2, 2013




                                                12